Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  December 29, 2010                                                         Marilyn Kelly,
                                                                                Chief Justice

  140627-8 (41)                                                      Michael F. Cavanagh
                                                                       Maura D. Corrigan
                                                                      Robert P. Young, Jr.
  COUNTY ROAD ASSOCIATION OF                                          Stephen J. Markman
  MICHIGAN and CHIPPEWA COUNTY                                        Diane M. Hathaway
                                                                     Alton Thomas Davis,
  ROAD COMMISSION,                                                                   Justices
      Plaintiffs-Appellants,

  and

  MICHIGAN PUBLIC TRANSIT
  ASSOCIATION, ANN ARBOR
  TRANSPORTATION AUTHORITY,
  CAPITAL AREA TRANSPORTATION
  AUTHORITY, and SUBURBAN MOBILITY
  AUTHORITY FOR REGIONAL
  TRANSPORTATION,
       Intervening Plaintiffs-Appellees,
  v                                            SC: 140627-8
                                               COA: 288653; 288691
                                               Ingham CC: 02-000308-CZ

  GOVERNOR OF THE STATE OF MICHIGAN,
  DIRECTOR OF THE MICHIGAN
  DEPARTMENT OF TRANSPORTATION,
  MICHIGAN DEPARTMENT OF
  TRANSPORTATION, DIRECTOR OF THE
  MICHIGAN DEPARTMENT OF MANAGEMENT
  AND BUDGET, DEPARTMENT OF
  MANAGEMENT AND BUDGET, STATE
  BUDGET DIRECTOR, STATE TREASURER,
  MICHIGAN DEPARTMENT OF TREASURY,
  SECRETARY OF STATE, and STATE OF
  MICHIGAN,
       Defendants-Appellees.

  _________________________________________/
                                                                                                               2



      On order of the Court, the motion for reconsideration of this Court’s September
29, 2010 order is considered, and it is DENIED, because it does not appear that the order
was entered erroneously.

      KELLY, C.J., and CAVANAGH, J., would grant reconsideration.

      DAVIS, J., not participating. I recuse myself and am not participating because I
was on the Court of Appeals panel in this case. See MCR 2.003(B).




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         December 29, 2010                   _________________________________________
       p1228                                                                 Clerk